Citation Nr: 9918385	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for 
bilateral hearing loss disability.

2.  Whether the veteran is entitled to a separate evaluations 
for his left ear otitis media and loss of balance and 
dizziness secondary to his left ear otitis media.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1994, in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for instability 
and loss of balance secondary to left ear otitis media and 
tinnitus, denied a claim for a compensable rating for left 
ear otitis media, and denied entitlement to a total 
disability evaluation based upon individual unemployability.  
The decision granted entitlement to service connection for 
left ear hearing loss disability, and a noncompensable rating 
was assigned thereto.  The veteran subsequently perfected an 
appeal of that decision.

In a June 1997 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development, in a January 1998 decision, the RO granted the 
veteran's claims of entitlement to service connection for 
loss of balance and dizziness secondary to service-connected 
left ear otitis media, tinnitus, and right ear hearing loss 
disability.  A 30 percent evaluation was assigned for 
bilateral hearing loss disability, and a 10 percent 
evaluation for tinnitus, both effective February 22, 1994, 
the date of the veteran's claim.  The veteran's service-
connected dizziness and loss of balance was combined with the 
evaluation for his service-connected left ear otitis media, 
and a 10 percent rating was assigned for these disabilities.  
The RO also again denied the veteran's claim of entitlement 
to a total disability rating due to individual 
unemployability.  

Because the awards of service connection for right ear 
hearing loss disability, loss of balance/dizziness secondary 
to left ear otitis media, and tinnitus grants the benefit 
sought on appeal, these issues are no longer before the Board 
for appellate consideration.  However, with regard to the 
veteran's service-connected loss of balance and dizziness 
secondary to left ear otitis media, the Board notes that 
because of a change in regulations, and the veteran's 
perfected claim of entitlement to an increased rating for his 
service-connected left ear otitis media, there is a question 
as to whether or not he is entitled to separate evaluations 
for these disabilities as opposed to the combined evaluation 
provided by the RO.  Given this question, the Board finds 
that this issue is properly before the Board, and will be 
addressed in the decision below.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's left ear otitis media is manifested by 
complaints of dizziness, nausea, and occasional complaints of 
drainage, but no indications of suppuration, aural polyps or 
staggering.

3.  The auditory thresholds in the frequencies of 1000, 
2,000, 3,000, and 4,000 Hertz were 65, 60, 55, and 55 
decibels, respectively, in the right ear, with a Maryland CNC 
Test result of 68 percent.

4.  The auditory thresholds in the frequencies of 1000, 
2,000, 3,000, and 4,000 Hertz were 75, 70, 65 and 60 
decibels, respectively, in the left ear, with a Maryland CNC 
Test result of 56 percent.
5.  The veteran's combined schedular evaluation is 40 
percent.

6.  The veteran has not been shown to be unemployable due to 
his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for dizziness/loss 
of balance secondary to service-connected left ear otitis 
media, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1996); 
38 C.F.R. §4.87, Diagnostic Code 6204 (1998); 64 Fed. Reg. 
25202-25210 (May 11, 1999).

2.  The criteria for a compensable rating for left ear otitis 
media are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1996); 
38 C.F.R. § 4.87, Diagnostic Code 6200 (1998); 64 Fed. Reg. 
25202-25210 (May 11, 1999).

3.  The criteria for a rating greater than 30 percent for 
bilateral hearing loss disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1996); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 64 Fed. Reg. 25202-25210 (May 
11, 1999).

4.  The criteria for a total rating due to individual 
unemployability have not been met.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Impact of amendment to the regulations governing 
evaluation of ear disabilities, effective while the veteran's 
appeal was pending.

Initially, the Board notes that since the RO's final 
evaluation of the veteran's ear disabilities the regulations 
governing the evaluation of such disabilities were amended, 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (May 11, 
1999) (to be codified at 38 C.F.R. § 4.87).  A review of the 
record reveals that neither the veteran nor the RO has had 
the opportunity to review the veteran's claims under the 
amended regulations.  However, upon review of the changes to 
the regulations, the Board determines that the amendments did 
not affect substantive alterations in the evaluation of ear 
disabilities and do not create new bases for compensation.  
This conclusion is supported by the comments accompanying the 
new regulations which assert that the changes are not 
intended to be liberalizing.  See 64 Fed. Reg. 25202-25210 
(May 11, 1999).  Because the new regulations do not render 
substantive changes in the regulations, remanding these 
claims would provide no benefit to the veteran, and in fact, 
would constitute an unnecessary delay in the consideration of 
the veteran's claims.  Additionally, it would create an 
unnecessary burden on the VA.  Therefore, the Board finds 
that a remand is not required, and that the veteran is not 
prejudiced by this conclusion.  See Winters v. West, 12 Vet. 
App. 203, 207 (1999) ("[A] remand is not required in those 
situations where doing so would result in the imposition of 
unnecessary burdens on the BVA [Board] without the 
possibility of any benefits flowing to the appellant").  

Having determined that a remand is not required, the Board 
must also assess which set of regulations is most favorable 
to the veteran, the new or old regulations.  See DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997); Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Due to the severity of the 
veteran's bilateral hearing loss disability, the new 
regulations are most favorable for evaluation of this 
disorder.  Unlike the old regulations, the new regulations 
permit evaluation of hearing loss disability above certain 
decibel levels to use either Table VI, with evaluations based 
on average puretone decibel loss and percent speech 
discrimination, or Table VIa, which relies solely on average 
puretone decibel loss, whichever provides the higher level 
for evaluation purposes.  64 Fed. Reg. 25202-25210 (May 11, 
(1999) (to be codified at 38 C.F.R. § 4.86).  Because the 
veteran's hearing loss is sufficiently severe bilaterally for 
this provision to apply, and since he would be restricted to 
Table VI under the old regulations, the Board finds that the 
new regulations are more favorable for evaluation of his 
bilateral hearing loss disability.  

Additionally, with regard to his left ear otitis media and 
loss of balance/dizziness secondary to his left ear otitis 
media, the new regulations are essentially unchanged from the 
old with regard to the evaluation of suppurative chronic 
otitis media and nonsuppurative chronic otitis media, except 
that they permit a separate rating for complications of 
suppurative otitis media which is not present in the old 
regulations.  Accordingly, the Board finds that the new 
regulations are more favorable for consideration of these 
claims as well. 

2.  Whether separate evaluations are appropriate for the 
veteran's service-connected left ear otitis media and 
dizziness/loss of balance secondary to left ear otitis media.

The RO granted the veteran's claim of entitlement to service 
connection for left ear otitis media in November 1945, 
assigning a noncompensable evaluation thereto, effective the 
veteran's date of discharge from service.  In February 1994 
the veteran filed a claim asserting that he had "instability 
and imbalance," subsequently identified as dizziness and 
loss of balance, due to his service-connected left ear 
problems, and claimed entitlement to service connection for 
these problems.  In January 1998, a VA examiner rendered an 
opinion stating, in essence, that the veteran's perforated 
tympanic membrane and recurring ear infections contributed to 
his loss of balance.  Based on this opinion, in a January 
1998 decision the RO recognized that the veteran's dizziness 
and loss of balance were contributed to by his left ear 
otitis media and combined the evaluation for his dizziness 
with his already service-connected left ear otitis media, 
awarding a 10 percent rating. 

Applying the new regulations, as discussed above, a 10 
percent rating for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma is warranted during suppuration 
or with aural polyps.  Additionally, hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be rated separately.  
64 Fed. Reg. 25202-25210 (May 11, 1999) (to be codified at 
38 C.F.R. § 4.87).  Chronic nonsuppurative otitis media with 
effusion (serous otitis media) is to be rated pursuant to 
hearing impairment.  Id.  

Under the new regulations, occasional dizziness is listed 
under Diagnostic Code 6204 governing peripheral vestibular 
disorders.  This provision provides a 10 percent rating for 
occasional dizziness and a 30 percent rating for dizziness 
and occasional staggering.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined.  64 Fed. Reg. 25202-25210 (May 11, 1999) (to be 
codified at 38 C.F.R. § 4.87).

Under the language of the new regulations it appears that 
separate evaluations for otitis media and complications of 
otitis media were intended.  Accordingly, the veteran's left 
ear otitis media and his service-connected dizziness/loss of 
balance secondary to his left ear otitis media are each 
entitled to separate evaluations.  

With regard to his service-connected dizziness, a September 
1997 VA examination report noted the veteran's complaints of 
dizziness and nausea, and the January 1998 addendum by the 
examiner essentially attributed the dizziness and nausea to 
his left ear otitis media.  Given that he has documented 
occasional dizziness, a 10 percent rating for this disability 
is appropriate under the new regulations.  However, there is 
no evidence of occasional staggering as required for a 30 
percent rating.  

Turning to the veteran's left ear otitis media, the medical 
evidence of record includes outpatient treatment records from 
January 1989 to July 1997, which contain only two complaints 
of ear pain and drainage in June and July 1997.  The June 
entry notes the left ear canal to be inflamed and assesses 
otitis externa versus otitis media.  July 1997 notations 
indicate mild inflammation or earache of the left ear, with a 
mobile tympanic membrane, and negative otitis media.  Neither 
of these notations indicate suppuration.  The September 1997 
VA examination report notes no infection at the time of the 
examination, and also does not indicate any suppuration.  
None of the medical evidence of record indicates the presence 
of aural polyps either.  

Given the absence of medical evidence of suppuration of the 
left ear otitis media, the Board finds that a 10 percent 
rating for this disorder is not warranted.  Chronic 
nonsuppurative otitis media with effusion is evaluated to the 
degree it impairs hearing.  However, in the present case the 
veteran's hearing impairment is already compensated in 
connection with his service-connected bilateral hearing loss 
disability, and to consider an additional rating for left ear 
hearing loss due to his left ear otitis media would 
constitute pyramiding of symptoms, and that is not permitted 
under the code.  38 C.F.R. § 4.14 (1998).  Accordingly, until 
such time as the veteran's left ear otitis media becomes 
suppurative, a noncompensable rating is appropriate. 

Preliminary review of the record reveals that the RO 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998), and determined that no 
exceptional circumstances were present.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals of Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

3.  Entitlement to a rating greater than 30 percent for 
bilateral hearing loss disability.

The appellant's contentions regarding the increase in 
severity of his bilateral hearing loss disability constitute 
a plausible or well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the VA 
has met its statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991).

The RO originally granted service connection for the 
veteran's left ear hearing loss disability in a September 
1994 decision, and assigned a noncompensable rating thereto, 
effective the date of his claim.  In a January 1998 decision, 
the RO granted the veteran's service connection for right ear 
hearing loss disability, and assigned a 30 percent evaluation 
for his bilateral hearing loss disability effective back to 
the date of his claim.  The veteran perfected an appeal of 
the September 1994 decision with regard to his left ear 
hearing loss disability, and the Board finds that the 
evaluation of his right ear hearing loss disability is 
inextricably intertwined with the evaluation of his left ear 
hearing loss disability, so that appellate review must 
encompass the evaluation of bilateral hearing loss 
disability.

Under the new regulations, hearing loss claims are evaluated 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluation.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Pursuant to 38 C.F.R. § 4.85, an examination must be 
conducted to include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test indicating the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average puretone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, the numeric designation of 
impaired hearing based on the puretone threshold average and 
speech discrimination are used to determine a Roman numeral 
designation for hearing impairment based on a combination of 
the percent of speech discrimination and puretone threshold 
average.  64 Fed. Reg. 25202-25210 (May 11, 1999) (to be 
codified at 38 C.F.R. §§ 4.85, 4.87).  When speech 
discrimination test results are not appropriate or available, 
the Roman numeral designation for hearing impairment will be 
determined using Table VIa based solely on the puretone 
threshold average.  Once a Roman numeral designation has been 
determined, Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

Additionally, the Roman numeral designation for hearing 
impairment can be determined from either Table VI or Table 
VIa, whichever results in the higher Roman numeral, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
if the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  64 Fed. Reg. 
25202-25210 (May 11, 1999) (to be codified at 38 C.F.R. 
§§ 4.86).  In the latter case, the Roman numeral designation 
will then be elevated to the next higher Roman numeral.  Id.

The latest VA hearing examination was conducted in September 
1997.  The examination report indicated that the veteran's 
auditory thresholds in the frequencies of 1000, 2,000, 3,000, 
and 4,000 Hertz were 65, 60, 55, and 55 decibels, 
respectively, in the right ear, with an average pure tone 
threshold of 58 decibels and a Maryland CNC Test result of 68 
percent.  The left ear had auditory thresholds in the 
frequencies of 1000, 2,000, 3,000, and 4,000 Hertz of 75, 70, 
65 and 60 decibels, respectively, with an average puretone 
threshold of 67 decibels, and a Maryland CNC Test result of 
56 percent.

A formulaic application of these findings under Table VI 
translates to a Roman numeral designation of hearing 
impairment at level V for the right ear, and level VIII for 
the left ear.  64 Fed. Reg. 25202-25210 (May 11, 1999) (to be 
codified at 38 C.F.R. §§ 4.85, 4.87).  However, given that 
the veteran's decibel levels in both ears at all frequencies 
exceed 55 decibels, he can be considered under Table VIa if 
the Roman numeral designations are higher than those under 
Table VI.  64 Fed. Reg. 25202-25210 (May 11, 1999) (to be 
codified at 38 C.F.R. § 4.86).  Applying the veteran's 
puretone threshold averages to Table VIa the veteran's right 
and left ears are at level IV, which is below the levels 
obtained using Table VI.  Therefore, the Roman numeral 
designations obtained from Table VI are the appropriate 
levels to use when evaluating the veteran's bilateral hearing 
loss disability.  A hearing impairment at the levels 
designated by Table VI establishes a 30 percent evaluation 
pursuant to Table VII.  64 Fed. Reg. 25202-25210 (May 11, 
1999) (to be codified at 38 C.F.R. §§ 4.85, 4.87).  Because 
this is the veteran's current evaluation, no higher rating is 
warranted under the regulations, and the veteran's claim of 
entitlement to a rating greater than 30 percent for his 
bilateral hearing loss disability is denied.

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for his bilateral hearing loss disability.  However, he was 
not prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim.  In this regard, in both the 
original rating decisions and the subsequent statements of 
the case, the RO addressed all of the evidence of record.  
Thus, he was not harmed by the absence of a "staged" 
rating.  See Fenderson v. West, 12 Vet. App. 119.  Moreover, 
the veteran's current rating was made effective back to the 
date of the veteran's original claim.

Preliminary review of the record reveals that the RO 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

3.  Entitlement to a total disability rating due to 
individual unemployability.

With regard to the veteran's claim for a total disability 
rating due to individual unemployability, the veteran's 
service-connected disabilities consist of bilateral hearing 
loss disability, assigned a 30 percent rating; tinnitus, 
assigned a 10 percent rating; dizziness, identified as a 
peripheral vestibular disorder, secondary to left ear otitis 
media, assigned a 10 percent rating; and left ear otitis 
media, assigned a noncompensable rating.  The combined rating 
for these disabilities is 40 percent.  38 C.F.R. § 4.25 
(1998).  To meet the requirements for total disability rating 
due to individual unemployability, the veteran's schedular 
rating must be less than total, and he must be found to be 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  
A review of the record, and the above discussion of the 
veteran's claims for an increased rating, reveal that the 
veteran currently does not have a disability ratable at 60 
percent or more, and that his combined disability rating is 
only 40 percent, less than the 70 percent required under the 
regulation.  Consequently, he does not meet the criteria for 
a total rating due to individual unemployability.  

Nevertheless, if a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
standards set forth above, the case will be submitted to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b) (1998).  The 
veteran contends that he is unable to work due to his 
service-connected disabilities.  Thus, since raised by the 
veteran, the issue of whether referral for extra-schedular 
consideration is appropriate must be addressed by the Board.  
VAOPGCPREC 6-96.  In reaching such a determination, all 
relevant factors, such as his employment history, and 
educational and vocational attainment must be considered.  
38 C.F.R. § 4.16(b).

The veteran contends, through statements of record and 
testimony at his May 1998 hearing before the RO that he is 
unable to work in his fields of experience, independent 
petroleum landman or attorney at law, because he is unable to 
understand or hear conversation when there is any background 
noise whatsoever.  Initially, the Board notes that there is 
no medical evidence of record indicating that the veteran is 
unable to obtain employment based on his service-connected 
disabilities.  

On the Form 21-8940, "Veteran's Application for Increased 
Compensation based on Unemployability," the veteran 
indicated that he had not worked since January 1982 and that 
his last job was a self-employed independent petroleum 
landman, which he explained at his hearing involved mostly 
negotiation of contracts, with occasional title searches.  He 
noted on the form that he has not tried to gain employment 
because he feels he cannot effectively do his prior work.  He 
also indicated that he had been asked to take on projects 
since 1982 but had always refused to take the jobs because of 
his impaired hearing.  He also noted that he voluntarily left 
his last employment because he felt he could not adequately 
perform the job anymore.  When asked at his hearing whether 
he could perform title searches or research type jobs, the 
veteran indicated that those jobs still required some 
conversation and that he did not feel that there was enough 
work to support him doing solely those jobs.  

At his May 1998 hearing he testified that he "looked into" 
a few things after ceasing his work as a petroleum landman 
but did not think pursuing them was fair to the clients given 
his impaired hearing.  He testified that any background noise 
whatsoever eliminates his ability to understand conversation.  
Additionally, he stated that he had taken a lip reading 
course, but did not indicate to what degree this course had 
helped him in dealing with his impaired hearing.  He also 
testified that he has great difficulty using the phone, and 
can only do so on special phones with enhanced speakers, if 
at all.  To keep busy he testified that he gardened, hunted, 
fish, read and did fraternal work.

Considering this evidence, the Board finds that the veteran's 
service-connected disabilities do not prevent the veteran 
from obtaining substantial gainful employment.  By his own 
admission his cessation of work has been primarily self-
imposed in that he has declined to continue working and 
declined employment opportunities offered to him.  
Additionally, he has a high level of education, and has not 
presented any evidence to indicate that jobs involving 
research alone, or jobs where negotiation could be held in a 
quiet environment are out of the realm of possibility for 
him.  Moreover, at his hearing the veteran was capable of 
responding to questions and engaging in conversation, thus 
indicating that he is able to converse in specific 
situations, and he indicated that he can read and engage in 
fraternal work interacting with others.  Accordingly, the 
preponderance of the evidence is against a finding that the 
veteran is unable to work due solely to service-connected 
disabilities, and the referral to the Director, Compensation 
and Pension Service, for extra-schedular consideration, is 
not warranted.






ORDER

Entitlement to a rating greater than 10 percent for loss of 
balance and dizziness secondary to left ear otitis media is 
denied.

Entitlement to a noncompensable evaluation for left ear 
otitis media is denied.

Entitlement to a rating greater than 30 percent for bilateral 
hearing loss disability is denied.

Entitlement to a total disability rating due to individual 
unemployability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

